Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 and 8 are amended. 

Claims 1 – 20 are pending. 

Response to Arguments
Applicant’s arguments, filed 02/15/2022, with respect to the rejection of amended claims 1 – 20, under 35 U.S.C. 102(a)(1), have been fully considered and are persuasive.  The rejection of amended claims 1 – 20, under 35 U.S.C. 102(a)(1), has been withdrawn. 

Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The present invention includes an information processing apparatus.

The claimed invention, regarding claim 1 as representative, recites features such as: adding notification information to request information for requesting one of two or more different apparatuses for a block acknowledgement frame of a confirmation response to a plurality of data transmitted to the two or more different apparatuses, the request information regarding a start sequence number for the confirmation response, the notification information regarding sequence numbers described in a bitmap of a variable length corresponding to specific data from among the plurality of data for the confirmation response.

The prior art of record (Olsson et al., U.S. Publication 2006/0067238, Lim, U.S. Publication 2014/0086204, and Nishibayashi et al. U.S. Patent 7,924,805, as examples of such prior art) do not teach the same.

Hence, the prior art fails to anticipate or render obvious the claimed method and apparatus.

Claim 1 – 20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111